              Case 1:20-po-00120-SAB Document 20 Filed 01/19/21 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP N. TANKOVICH
   Special Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          Case No. 1:20-po-00120-SAB
11                           Plaintiff,
                                                        MOTION AND ORDER FOR DISMISSAL
12   v.                                                 WITHOUT PREJUDICE
13   EDWARD CAETANO JR.,
14                           Defendant.
15

16

17          The United States of America, by and through McGregor W. Scott, United States Attorney, and

18 Philip N. Tankovich, Special Assistant United States Attorney, pursuant to Rule 48(a) of the Federal

19 Rules of Criminal Procedure, moves to dismiss this case in the interest of justice without prejudice, and
20 moves to vacate the motion hearing set for January 21, 2021 at 10:00am, as well as the trial set for

21 January 29, 2021 at 9:00am. The United States Forest Service requested dismissal, and after consultation

22 with the agency, the United States Attorney’s Office agrees dismissal is in the interest of justice.

23
     DATED: January 15, 2021                              Respectfully submitted,
24
                                                          McGREGOR W. SCOTT
25                                                        United States Attorney

26                                                By:     /s/ Philip N. Tankovich__
                                                          PHILIP N. TANKOVICH
27                                                        Special Assistant U.S. Attorney

28
                                                         1
29

30
              Case 1:20-po-00120-SAB Document 20 Filed 01/19/21 Page 2 of 2



 1

 2                                                  ORDER
 3
            IT IS HEREBY ORDERED that this case is dismissed in the interest of justice without prejudice
 4
     and the motion hearing set for January 21, 2021 at 10:00am, as well as the trial set for January 29, 2021
 5
     at 9:00am, are vacated.
 6

 7

 8 IT IS SO ORDERED.
 9 Dated:      January 19, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                         2
29

30
